Case 19-00507   Doc 1   Filed 04/25/19 Entered 04/25/19 20:49:46   Desc Main
                           Document    Page 1 of 4
Case 19-00507   Doc 1   Filed 04/25/19 Entered 04/25/19 20:49:46   Desc Main
                           Document    Page 2 of 4
Case 19-00507   Doc 1   Filed 04/25/19 Entered 04/25/19 20:49:46   Desc Main
                           Document    Page 3 of 4
Case 19-00507   Doc 1   Filed 04/25/19 Entered 04/25/19 20:49:46   Desc Main
                           Document    Page 4 of 4
